Case: 3:17-cv-00060-GFVT-EBA Doc #: 71 Filed: 07/15/19 Page: 1 of 3 - Page ID#: 2484



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                     FRANKFORT DIVISION

  DREW MORGAN; and                                 §
  MARY HARGIS,                                     §
       Plaintiffs,                                 §
                                                   §
          v.                                       §                CASE NO. 3:17-cv-00060-GFVT
                                                   §
  MATT G. BEVIN, in his official                   §                Filed Electronically
  capacity as Governor of Kentucky;                §
          Defendant.                               §


       RESPONSE TO PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY


        The Plaintiffs’ Notice of Supplemental Authority continues their pattern of relying on poorly

reasoned and easily distinguishable cases from other jurisdictions to convince this Court that its initial

judgment was wrong. This time they point to the Second Circuit’s recent decision in Knight First

Amendment Institute at Columbia University v. Trump, No. 18-1691-cv, 2019 WL 2932440 (2d Cir. July 9,

2019), a superficially similar case about the President’s Twitter account. But, like the other cases the

Plaintiffs have relied on, Knight First Amendment Institute provides little help for the Court here. There are

at least five reasons why.

        First, unlike Governor Bevin, the President conceded that he blocks accounts based on the

viewpoints they express in comments. See id. at *4 (“The President concedes that he blocked the

Individual Plaintiffs because they posted tweets that criticized him or his policies.”). So the Second

Circuit did not even consider whether a reasonable, viewpoint-neutral policy like Governor Bevin’s passes

scrutiny. And there is absolutely no evidence that Governor Bevin’s policy is anything but viewpoint

neutral. [Doc. 63-4, Brickman Dep. At 126:18–127:15]. It applies to all obscene, abusive, and repeatedly

off-topic comments regardless of whether they express support or criticism of the Governor’s policies.

This is the very definition of a viewpoint-neutral policy. Moreover, despite their best efforts, the Plaintiffs
Case: 3:17-cv-00060-GFVT-EBA Doc #: 71 Filed: 07/15/19 Page: 2 of 3 - Page ID#: 2485



have failed to produce any evidence showing that the Governor has blocked even a single account based

on viewpoint—and no such evidence exists.

        Second, even when the Second Circuit addresses a relevant issue in Knight First Amendment Institute,

the analysis is shockingly sparse. For example, its government speech analysis is superficial and suffers

from most of the same defects as the district court opinion that it affirms. Likewise, in two sentences,

the court simply declares that the President’s Twitter account is a public forum. See id. at *6. That kind

of conclusory analysis offers little help here because it is far afield from the proper inquiry. If this Court

reaches the forum question, the Plaintiffs must show that Governor Bevin clearly intended to turn his social

media accounts into designated public fora—i.e., non-traditional public fora that are open to the same

kind of unfettered and indiscriminate public use as traditional public fora. See Hazelwood Sch. Dist. v.

Kuhlmeier, 484 U.S. 260, 270 (1988); Miller v. City of Cincinnati, 622 F.3d 524, 534 (6th Cir. 2010). Yet the

record lacks any evidence supporting such a claim. And no amount of weak reasoning from other courts

changes that fact.

        Third, it goes without saying that the Second Circuit’s decision is not binding.1 At most, it would

provide only persuasive guidance. But there is nothing persuasive about a decision that resolves

significant and novel issues—such as whether a social media account is a public forum—with as little

analysis as the Second Circuit employs. The quality of the legal reasoning matters when this Court looks

to other jurisdictions for guidance. See Cronin v. Ky. Horse Park Found., Inc., Civ. A. No. 5:15-197-KKC,

2016 WL 1633294, at *2 (E.D. Ky. April 22, 2016) (“This Court’s decision to follow persuasive authority

turns on several factors including . . . whether the persuasive authorities employ logical reasoning[.]”)

(internal quotation marks omitted). On that front, Knight First Amendment Institute leaves much to be



1
 Moreover, the Second Circuit’s decision is not even final yet. See, e.g., Powell v. Sepanek, Civil No. 0:13-
072-HRW, 2013 WL 3423263, at *2 (E.D. Ky. July 8, 2013) (holding that “the decision of a federal appeals
court is not final until the court enters its mandate” (citing Fed. R. App. P. 41; United States v. Jackson, 549
F.3d 963, 980 (5th Cir. 2008); Youghiogheny & Ohio Coal Co. v. Milliken, 200 F.3d 942 (6th Cir. 1999))).
                                                       2
Case: 3:17-cv-00060-GFVT-EBA Doc #: 71 Filed: 07/15/19 Page: 3 of 3 - Page ID#: 2486



desired.

           Fourth, the Second Circuit’s opinion only addresses the President’s use of Twitter. The case at

hand, however, also involves Facebook, which functions differently than Twitter and therefore involves

different factual considerations.

           Fifth, none of the above matters much anyway because the Plaintiffs do not have standing—an

issue that was not argued on appeal in Knight First Amendment Institute, and which the Second Circuit’s

opinion cavalierly addresses in a short footnote. See Knight First Amendment Inst., 2019 WL 2932440, at *4

n.3.

           Knight First Amendment Institute is superficial, poorly reasoned, and not binding on this Court. Thus,

it provides no valid grounds for this Court to abandon its earlier reasoning in this case. Based on that

reasoning—or any of the alternative grounds set forth in the Governor’s briefs—this Court should grant

summary judgment in Governor Bevin’s favor.

                                                             Respectfully submitted,

                                                             /s/ S. Chad Meredith
                                                             M. Stephen Pitt
                                                             S. Chad Meredith
                                                             Matthew F. Kuhn
                                                             Brett R. Nolan
                                                             Office of the Governor
                                                             700 Capital Avenue, Suite 101
                                                             Frankfort KY 40601
                                                             (502) 564-2611 (phone)
                                                             Steve.Pitt@ky.gov
                                                             Chad.Meredith@ky.gov
                                                             Matt.Kuhn@ky.gov
                                                             Brett.Nolan@ky.gov
                                                             Attorneys for Governor Bevin

                                     CERTIFICATE OF SERVICE

          A true copy of the foregoing will be served electronically via ECF upon all counsel of record
  on this the 15th day of July, 2019.

                                                             /s/ S. Chad Meredith

                                                         3
